Title: To Thomas Jefferson from John Forbes, 2 June 1804
From: Forbes, John
To: Jefferson, Thomas


          
            Honoured Sir 
            New York 2nd. June 1804
          
          Being formerly acquainted with you and knowing your good Qualifications and Humane Heart in relieving the Distressed I take the liberty of Informing you that from Sickness and Other unforseen accidents that has lately come my way I am reduced to a very low Ebb and Entirely destitute of Cash. I therefore most Humble request that you will please to send me 100 Dollars in Order to Enable me to Get to the City of Washington where I hope to meet you and where I will repay you with Grateful thanks as I have Considerable property near sd. City which I must look after—You will please to Enclose a Note for the amount in a Letter directed to me—Cornor of BroadWay and Magazine Streets and by so doing you will Greatfully Oblige your Obedient Humle. Sert.
          
            John Forbes 
          
        